UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2192


In re:   TRAVIS DENORRIS ARNOLD,

                      Petitioner.



                  On Petition for Writ of Mandamus
         (Nos. 1:08-cr-00322-TDS-1; 1:10-cv-00892-TDS-JEP)


Submitted:   December 19, 2013            Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Travis Denorris Arnold, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Travis        DeNorris       Arnold      petitions           for      a    writ       of

mandamus      seeking       an      order      to     permit        him       to       file     for

relinquishment             of       citizenship              and          government-issued

identification and to withdraw all allegiances to the United

States.      We conclude that Arnold is not entitled to mandamus

relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.             Kerr       v.     United       States

Dist.     Court,     426 U.S. 394,   402     (1976);           United        States      v.

Moussaoui,     333 F.3d 509,    516-17       (4th    Cir.       2003).          Further,

mandamus     relief    is       available      only    when    the       petitioner          has    a

clear right to the relief sought.                     In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                           Mandamus may not be

used as a substitute for appeal.                      In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

             The relief sought by Arnold is not available by way of

mandamus.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                         We

dispense     with     oral       argument       because       the        facts         and    legal

contentions     are    adequately         presented      in        the    materials          before

this court and argument would not aid the decisional process.



                                                                              PETITION DENIED

                                               2